Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claims are directed to a “structured light generator.” The claims, drawings and remainder of the specification do not indicate the proper or necessary structure(s) for light GENERATION – that is the source or origination of light.  Rather, the claims and specification, as best understood, appear directed to a retroreflector, which reflects light originating elsewhere in the system. A translation issue is suspected.
For the purposes of examination, the claims will be treated as retroreflectors. All claims suffer the same deficiencies. Appropriate is correction is required.  New matter is not permitted.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “generator” in claims 1-13 is, as best understood, used by the claim to mean “retroreflector,” while the accepted meaning is “the source or origin of the light rather than the light being reflected from a source elsewhere in the system.” The term is indefinite because the specification does not clearly redefine the term. A translation issue is suspected.
For the purposes of examination, the claims will be treated as retroreflectors. All claims suffer the same deficiencies. Appropriate is correction is required.  New matter is not permitted.
Specification
The title of the invention is not descriptive. (See the misuse of the term “generator” as discussed above.) A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Structured Retroreflector with Layers and Spheres.
Moreover, 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: a “structured light generator.” The spec does not indicate the proper or necessary structure(s) for light GENERATION – that is the source or origination of light.  Rather, the specification, as best understood, appears directed to a retroreflector, which reflects light originating elsewhere in the system. A translation issue is suspected.
Appropriate correction is required. New matter is not permitted.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the source of generation for the generator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hedblom (US 6365262).
Regarding independent claim 1, as best understood, Hedblom discloses A structured light generator [retroreflector] (Fig. 2 - a retroreflective preformed pavement marking tape 20), comprising (i.e., open language for the claim, MPEP 2111.03): 
a transparent substrate (12 layer of optical elements); 
a plurality of transflective [interpreted as somewhat transmissive and reflective; this proportion is not defined by the claim] structure layers disposed on one side of the transparent substrate (16 – reflective layer; col. 7, ln. 51-54 – the reflective layer “includes multi-quarter wavelength layers of various dielectric materials.  An odd number of stacks of high and low refractive index films can yield reflectances very close to 100 percent.” The multilayer nature indicates some transmissivity.) and mutually laminated (this limitation of lamination are directed to method steps of making the device, and it could have been made using an alternative method such as thermal evaporation or chemical methods (see col. 7, lns. 55-56).  The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”) and parallel (i.e., this is seen as inherent since 
a transparent filling layer (14 spacing layer; i.e., transparent since the light must reach the reflective layer 16) disposed between the any two adjacent transflective structure layers (i.e., between the transflective layers and the optical elements 12), wherein the transparent filling layer has optical uniformity entirely and is filled in entire space between the two adjacent transflective structure layers (14 – spacing layer; Fig. 2 – note filling as it follows the shape of the structure).
Regarding claim 2, as best understood, the reference further discloses The structured light generator of claim 1, wherein each transflective structure layer is a metal layer with a rough surface (col. 7, ln. 42 – metal films, by sputtering at ln. 46 – sputtering leaves a more rough texture; moreover, the claim does not quantify the roughness and thus the roughness of the reference is deemed sufficient).
Regarding claim 4, as best understood, the reference further discloses The structured light generator of claim 2, wherein a material of the each transflective structure layer comprises silver (col. 7, ln. 44-45 – silver, Ag) or aluminum (col. 7, ln. 45 – Al).
Regarding claim 5, as best understood, the reference further discloses The structured light generator of claim 1, wherein a reflectivity of the transparent filling layer is less than a reflectivity of each transflective structure layer (i.e., this is seen as inherent, since the dielectric layers must act in unison, thus there is transmissivity and reflectance).

Regarding claim 9, as best understood, the reference further discloses 9. The structured light generator of claim 1, wherein each transflective structure layer comprises a plurality of coplanar transparent spheres (Fig. 2 – 12 optical elements/lenses); a filler in the transparent filling layer is filled in gaps between any adjacent transparent spheres (14 – spacing; note “cupping” shape).
Regarding claim 10, as best understood, the reference further discloses 10. The structured light generator of claim 9, wherein a refractive index of each transparent sphere is larger than a refractive index of the filler (i.e., this is seen as inherent since it would then reflect the light instead of passing it through to the reflective layer below).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hedblom.
Regarding claims 3, 11, 13, as best understood, the reference further discloses [claim 11] the refractive index of each transparent sphere is larger than 2 (col. 13 - table; note class spheres with index of 2.26), but does not explicitly further discloses [claim 3] a thickness of the each transflective structure layer is a thickness of 1-10 atoms; [claim 11] the refractive index of the filler is not larger than 1; [claim 13] a diameter of each transparent sphere is 0.5λ to 2λ.
 In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The benefit to optimizing these values is that the reflectivity is improved.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to optimize the index of refraction of the filler layer, the thickness of the transflective layer, and the diameter of the spheres (note the variety in the charts of the reference) to optimize reflectivity.
Regarding claim 12, as best understood, the reference further discloses a material of each transparent sphere includes resin (col. 15, ln. 66-67 – the optical elements were coated with polyurethane [a resin]). 
Examiner's Note
With respect to claim(s) 7-8, Examiner makes no prior art rejection.  However, these claims are not allowable pursuant to the pending 35 USC 112, second paragraph, rejection. 
Regarding claim 7, the prior art does not teach or suggest “The structured light generator of claim 6, wherein the transparent filling layer comprises a plurality of groups of transparent filling sublayers, transparent filling sublayers in the same group have the same thickness, transparent filling sublayers in different groups have different thicknesses, projections of the transparent filling sublayers in the same group on the transparent substrate are coincident” including the specific arrangement for “and projections of the transparent filling sublayers in different groups on the transparent substrate do not coincide at all.” as set forth in the claimed combination(s).
supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872